

Exhibit 10.1


EXECUTION VERSION


EMPLOYMENT AGREEMENT
This Employment Agreement (this “Agreement”) is made and entered into by and
between Quintana Minerals Corporation (the “Company”), and Wyatt L. Hogan
(“Employee”) effective as of August 16, 2017 (the “Effective Date”). The Company
and Employee are sometimes referred to in this Agreement collectively as the
“Parties,” and each individually as a “Party.”


WHEREAS, Employee resigned from his position as President and Chief Operating
Officer of GP Natural Resource Partners LLC on August 8, 2017;


WHEREAS, the Parties have contemporaneously entered into a General Release of
Claims effective August 16, 2017 (the “General Release Agreement,” the form of
which is attached as Exhibit A to this Agreement);


WHEREAS, the Employee is party to a Long Term Incentive Award Agreement, granted
pursuant to the Natural Resource Partners L.P. 2016 Cash Long-Term Incentive
Plan, and certain outstanding Phantom Unit with DERs Agreements, granted
pursuant to the Natural Resource Partners Long-Term Incentive Plan (the “LTIP”)
(as amended from time to time, such agreements are collectively referred to as
the “LTIP Agreements”);


WHEREAS, Employee continues to be employed by the Company; and


WHEREAS, Employee and the Company desire to enter into a written agreement of
employment based on the terms and conditions set forth below;


NOW, THEREFORE, in consideration of the promises and benefits set forth herein,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged by the Parties, the Parties agree as follows:
1.Employment. During the Employment Period (as defined in Section 4), the
Company shall employ Employee.
2.Duties and Responsibilities of Employee.
(a)During the Employment Period, Employee shall hold the title of Executive Vice
President and shall provide services to GP Natural Resource Partners LLC,
Natural Resource Partners L.P., and any of their direct and indirect
subsidiaries, as may exist from time to time (collectively, the “NRP Group”). 
Employee’s duties shall include consultation and advice with respect to
transition services and continued assistance with certain legal matters, as well
as such additional duties to be assigned to Employee by officers of GP Natural
Resource Partners LLC from time to time. In no event shall Employee be deemed to
be an agent or officer of the Company or any member of the NRP Group or to have
any power to bind, commit or otherwise act on behalf of the Company or any
member of the NRP Group.




--------------------------------------------------------------------------------





(b)It is intended by the Parties that the level of services to be performed by
the Employee during the Employment Period will exceed a level equal to 20% of
the average level of services performed by Employee with the NRP Group during
the 36-month period immediately preceding the Effective Date.
(c)Employee hereby represents and warrants that Employee is not the subject of,
or a party to, any employment agreement, non-competition or non-solicitation
agreement, non-disclosure agreement, or any other agreement, obligation,
restriction or understanding that would prohibit Employee from executing this
Agreement or fully performing each of Employee’s duties and responsibilities
hereunder, or would in any manner, directly or indirectly, limit or affect any
of the duties and responsibilities that may now or in the future be assigned to
Employee hereunder.
(d)Notwithstanding the foregoing, nothing herein shall influence or otherwise
affect Employee’s testimony, participation, or assistance in any legal inquiry,
process, action, or proceeding involving any member of the Company Group (as
defined below). Likewise, neither this Agreement nor any payment under Sections
3 or 6 shall be conditioned on or affected by (i) Employee’s testifying,
participating, or assisting in any legal inquiry, process, action, or proceeding
involving any member of the Company Group affiliates or (ii) the substance of
Employee’s testimony, participation, or assistance in any legal inquiry,
process, action, or proceeding involving any member of the Company Group.
3.Compensation.
(a)During the Employment Period, the Company shall pay to Employee an annualized
salary of $500,000 (the “Base Salary”) in consideration for Employee’s services
under this Agreement, less any applicable taxes and withholdings, payable in
substantially equal installments in conformity with the Company’s customary
payroll practices for similarly situated employees as may exist from time to
time, but no less frequently than monthly.
(b)The Company shall pay Employee a bonus of $250,000 (the “Bonus”), less any
applicable taxes and withholdings, on or before March 15, 2018; provided,
however, that if the Company deducts contributions made by the Company to the
Company’s MPPP Retirement Plan with respect to 2017 from the annual bonuses to
be paid to other Company officers in 2018, the Company may make such deductions
with respect to the Bonus.
(c)The Company shall reimburse Employee, or pay directly to Employee’s counsel,
the legal fees Employee reasonably incurs in connection with the negotiation of
this Agreement and any related agreements, not to exceed $5,000, so long as
Employee provides reasonable documentation of such expenses. Such payment or
reimbursement shall be made by the Company as soon as practicable following
receipt of such documentation.
4.Term of Employment.
(a)The term of Employee’s employment under this Agreement shall be for the
period beginning on the Effective Date and ending on the second anniversary of
the Effective Date (the “Term”), unless extended by mutual, written agreement of
the Parties. Notwithstanding the foregoing or any other provision of this
Agreement, Employee’s employment pursuant to this Agreement may be terminated at
any time in accordance with Section 6. The period from the Effective Date
through the expiration of this Agreement or, if sooner, the termination of
Employee’s employment pursuant to this Agreement, regardless of the time or
reason for such termination, shall be referred to herein as the “Employment
Period.”
(b)If the Employment Period ends before the end of the Term pursuant to Section
6, then the Parties shall execute a written agreement (such agreement, the
“Cooperation Agreement”) that provides for Employee’s continued assistance with
certain legal matters through the end of the Term. The Cooperation Agreement
shall become effective on the last day of this Agreement’s Employment Period and
shall terminate on the second anniversary of this Agreement’s Effective Date,
unless extended by mutual, written agreement


2

--------------------------------------------------------------------------------





of the Parties. If after the end of the Term the Company desires Employee’s
continued assistance, at that time the Parties shall negotiate in good faith a
mutually agreeable arrangement for services.
(c)If Employee exercises Employee’s revocation right pursuant to Section 3 of
the General Release Agreement, this Agreement shall be of no force or effect and
shall be null and void ab initio. The Term of this Agreement shall end and no
consideration shall be provided pursuant to Section 3 of this Agreement if the
General Release Agreement is revoked by Employee in the foregoing manner.
5.Benefits. During the Employment Period, Employee shall be eligible to
participate in the same benefit plans and programs in which other similarly
situated Company employees are eligible to participate, subject to the terms and
conditions of the applicable plans and programs in effect from time to time;
provided, however, that the Company agrees that if at any time during the
Employment Period on or after January 1, 2018, the number of hours Employee is
regularly scheduled to work do not meet the hours-worked requirement of the
Company’s group medical plan, Employee (and Employee’s eligible dependents)
shall have the option to continue to participate in the Company’s group medical
plan as an eligible employee for the remainder of the Employment Period and the
Company will pay or waive 100% of the group medical plan premiums otherwise
payable by Employee during such period to enable Employee’s continued
participation without the payment of any premium that would be required of
active employees participating in the group medical plan, and the Company will
treat the premium payments as taxable compensation to Employee and subject to
applicable withholding (which Employee agrees may be withheld from his Base
Salary). The Company shall not, however, by reason of this Section 5, be
obligated to institute, maintain, or refrain from changing, amending, or
discontinuing, any such plan or policy, so long as such changes are similarly
applicable to similarly situated Company employees generally.
6.Termination of Employment.
(a)Company’s Right to Terminate Employee’s Employment for Cause. The Company
shall have the right to terminate Employee’s employment hereunder at any time
for “Cause.” For purposes of this Agreement, “Cause” shall mean:
(i)Employee’s breach of this Agreement, including Employee’s breach of any
representation, warranty or covenant made under any such agreement;
(ii)the commission of an act of gross negligence, willful misconduct, breach of
fiduciary duty, fraud, theft or embezzlement on the part of Employee; or
(iii)the commission by Employee of, or conviction or indictment of Employee for,
or plea of nolo contendere by Employee to, any felony (or state law equivalent)
or any crime involving moral turpitude.
(b)Company’s Right to Terminate for Convenience. The Company shall have the
right to terminate Employee’s employment for convenience at any time and for any
reason, or no reason at all, upon written notice to Employee.
(c)Death or Disability. Upon the death or Disability of Employee, Employee’s
employment with Company shall terminate. For purposes of this Agreement, a
“Disability” shall exist if Employee is unable to perform the essential
functions of Employee’s position (after accounting for reasonable accommodation,
if applicable and required by law), due to an illness or physical or mental
impairment or other incapacity that continues, or can reasonably be expected to
continue, for a period in excess of one hundred and twenty (120) days or one
hundred and eighty (180) days, whether or not consecutive, in any twelve
(12)-month period. The determination of whether Employee has incurred a
Disability shall be made in good faith by the Company.
(d)Employee’s Right to Terminate. Employee shall have the right to terminate
Employee’s employment with the Company at any time and for any reason, or no
reason at all, upon thirty


3

--------------------------------------------------------------------------------





(30) days’ advance written notice to the Company; provided, however, that if
Employee has provided notice to the Company of Employee’s termination of
employment, the Company may determine, in its sole discretion, that such
termination shall be effective on any date prior to the effective date of
termination provided in such notice (and, if such earlier date is so required,
then it shall not change the basis for Employee’s termination of employment nor
be construed or interpreted as a termination of employment pursuant to Section
6(b)).
(e)Effect of Termination.
(i)If (A) Employee’s employment hereunder is terminated prior to the expiration
of the Term pursuant to Section 6(b), Section 6(c), or Section 6(d); (B)
Employee executes on or before the Release Expiration Date (as defined below),
and does not revoke within the time provided by the Company to do so, a release
of all claims in the same form as, and materially similar to, the General
Release Agreement (the “Release”), which Release shall release each member of
the NRP Group, the Company, and Western Pocahontas Properties Limited
Partnership (collectively, the “Company Group”) and the foregoing entities’
respective affiliates, shareholders, members, partners, officers, managers,
directors, fiduciaries, employees, representatives, agents and benefit plans
(and fiduciaries of such plans) from any and all claims, including any and all
causes of action arising out of Employee’s employment with the Company and any
other member of the Company Group or the termination of such employment, but
excluding all claims Employee may have to a payment under this Section 6; and
(C) Employee abides by the terms of, and meets Employee’s obligations under,
each of Sections 8, 9, 10, and 12 then the following shall occur:
(A)The Company shall pay Employee a total amount equal to $1,000,000, less any
Base Salary already paid to Employee under Section 3 prior to the date of
termination (the date of such termination, the “Termination Date”) and less any
applicable taxes and withholdings (such total amount, the “Remaining
Compensation”), in accordance with the regular payroll practice of the Company
during the remainder of the Term with the first payment of the Remaining
Compensation to be paid within thirty (30) days of the Release Expiration Date
(as defined below);
(B)If the Termination Date is prior to March 15, 2018, the Company shall pay
Employee the Bonus, less any amount of the Bonus already paid, and less any
applicable taxes and withholding; provided, however, that if the Company deducts
contributions made by the Company to the Company’s MPPP Retirement Plan with
respect to 2017 from the annual bonuses to be paid to other Company officers in
2018, the Company may make such deductions with respect to the Bonus.
(C)If Employee’s employment hereunder is terminated pursuant to Section 6(b) or
Section 6(c) (but not Section 6(d)) and Employee is eligible for continuation
insurance coverage under the Consolidated Omnibus Budget Reconciliation Act of
1985 (“COBRA”) and has timely elected COBRA continuation coverage under the
applicable group health plan of the Company, then the Company shall reimburse
Employee for his costs for such continuation coverage for eighteen (18) calendar
months after the Termination Date (“COBRA Reimbursement”) or until the end of
the Term, whichever is earlier. In order to receive COBRA Reimbursement, said
group health plan must continue in effect and Employee must not be eligible for
substantially similar benefits under the group health plan of any other
employer. Employee expressly agrees and acknowledges that the payment of any
premium due with respect to such continuation coverage remains Employee’s sole
responsibility and the Company assumes no obligations for payment of any such
premium relating to continuation coverage under said group health plan. Employee
further agrees and acknowledges that the Company’s obligation to make said
reimbursements is expressly


4

--------------------------------------------------------------------------------





conditional upon Employee’s compliance with Employee’s obligations under this
Agreement; and
(D)The Company shall cause the accelerated vesting (but not settlement) of the
awards granted pursuant to the LTIP Agreements (“Potential Accelerated Vesting”)
such that (i) 100% of the outstanding and unvested Phantom Units (as defined in
the LTIP) immediately prior to the Termination Date, and (ii) 100% of the
outstanding and unvested Long Term Incentive Awards (as defined in the Long Term
Incentive Award Agreement) immediately prior to the Termination Date
(collectively, the awards in (i) and (ii) the “Unvested Incentive Awards”),
become vested and the Unvested Incentive Awards will be settled upon the
original date of vesting set forth in the LTIP Agreement.
(ii)If a Release is not executed and returned to the Company on or before the
Release Expiration Date, or the required revocation period has not fully expired
without revocation of the Release by Employee, then Employee shall not be
entitled to (A) the Remaining Compensation or any portion thereof, (B) the
Bonus, (C) the COBRA Reimbursement, or (D) the Potential Accelerated Vesting. As
used herein, the “Release Expiration Date” is that date that is twenty-one (21)
days following the date upon which the Company delivers a Release to Employee
(which shall occur no later than seven (7) days after the Termination Date) or,
in the event that such termination of employment is “in connection with an exit
incentive or other employment termination program” (as such phrase is defined in
the Age Discrimination in Employment Act of 1967, as amended), the date that is
forty-five (45) days following such delivery date.
(iii)The provisions of Sections 6 and 8-13 and those provisions necessary to
interpret and enforce them, shall survive any termination of this Agreement and
any termination of the employment relationship between Employee and the Company.
If Employee violates the terms of, or otherwise fails to meet Employee’s
obligations under, Section 8, 9, 10, or 12 at any time, then any obligation
under this Section 6 for the Company to pay Employee any amount of Remaining
Compensation shall terminate immediately.
7.Disclosures. Promptly (and in any event, within three Business Days) upon
becoming aware of (a) any actual or potential Conflict of Interest or (b) any
lawsuit, claim or arbitration filed against or involving Employee or any trust
or vehicle owned or controlled by Employee and relating to acts or omissions in
connection with Employee’s employment with the Company or GP Natural Resource
Partners LLC, in each case, Employee shall disclose such actual or potential
Conflict of Interest or such lawsuit, claim or arbitration to the Company. A
“Conflict of Interest” shall exist when Employee engages in, or plans to engage
in, any activities, associations, or interests that conflict with, or create an
appearance of a conflict with, Employee’s duties, responsibilities, authorities,
or obligations for and to the NRP Group. During the Term, Employee may seek and
obtain employment elsewhere in addition to his employment with Company, so long
as Employee continues to abide by the terms of this paragraph and all other
terms of this Agreement during such employment elsewhere.
8.Confidentiality. In the course of Employee’s employment with the Company and
the performance of Employee’s duties on behalf of the NRP Group hereunder,
Employee will be provided with, and will have access to, Confidential
Information (as defined below). As a condition of Employee’s receipt and access
to such Confidential Information and Employee’s employment hereunder, Employee
shall comply with this Section 8.
(a)Both during the Employment Period and thereafter, except as expressly
permitted by this Agreement or by a written directive of the Company, Employee
shall not disclose any Confidential Information to any person or entity and
shall not use any Confidential Information except for the benefit of the NRP
Group. Employee shall follow all Company policies and protocols regarding the
security of all


5

--------------------------------------------------------------------------------





documents and other materials containing Confidential Information (regardless of
the medium on which Confidential Information is stored). The covenants of this
Section 8(a) shall apply to all Confidential Information, whether now known or
later to become known to Employee during the period that Employee is employed by
or affiliated with the Company or any other member of the Company Group.
(b)Notwithstanding any provision of Section 8 to the contrary, Employee may make
the following disclosures and uses of Confidential Information:
(i)disclosures to other employees of the Company or any of its affiliates who
provide services to the NRP Group who have a need to know the information in
connection with the businesses of the NRP Group;
(ii)disclosures to customers and suppliers when, in the reasonable and good
faith belief of Employee, such disclosure is in connection with Employee’s
performance of Employee’s duties under this Agreement and is in the best
interests of the NRP Group;
(iii)disclosures and uses that are approved in writing by the Chief Executive
Officer or President of GP Natural Resource Partners LLC;
(iv)disclosures to a person or entity that has (x) been retained by a member of
the NRP Group to provide goods or services to one or more members of the NRP
Group and (y) agreed in writing to abide by the terms of a confidentiality
agreement; or
(v)disclosures for the purpose of complying with any applicable laws or
regulatory requirements or that Employee is legally compelled to make by
deposition, interrogatory, request for documents, subpoena, civil investigative
demand, order of a court of competent jurisdiction, or similar process, or
otherwise by law.
(c)No other right or license, whether expressed or implied, in the Confidential
Information is granted to Employee hereunder. Upon the expiration of the
Employment Period and at any other time upon request of the Company, Employee
shall promptly surrender and deliver to the Company all documents (including
electronically stored information) and all copies thereof and all other
materials of any nature containing or pertaining to all Confidential Information
and any other Company Group property (including any Company Group-issued
computer, mobile device or other equipment) in Employee’s possession, custody or
control and Employee shall not retain any such documents or other materials or
property of the Company Group. Within ten (10) days of any such request,
Employee shall certify to the Company in writing that all such documents,
materials and property have been returned to the Company.
(d) “Confidential Information” means all trade secrets, non-public or
proprietary information of, or relating to or received from, any member of the
Company Group, including designs, ideas, concepts, improvements, product
developments, discoveries and inventions, whether patentable or not (i) acquired
by or disclosed to Employee, individually or in conjunction with others, during
the period that Employee is employed by the Company or any other member of the
Company Group (whether during business hours or otherwise and whether on the
Company’s premises or otherwise) or (ii) that relates to any member of the
Company Group’s businesses or properties, products or services (including all
such information relating to corporate opportunities, operations, future plans,
methods of doing business, business plans, strategies for developing business
and market share, research, financial and sales data, pricing terms,
evaluations, opinions, interpretations, acquisition prospects, the identity of
customers or their requirements, the identity of key contacts within customers’
organizations or within the organization of acquisition prospects, or marketing
and merchandising techniques, prospective names and marks). “Confidential
Information” includes confidential information of third parties that have
supplied such information to a member of the Company Group. Moreover, all
documents, videos, presentations, brochures, drawings, memoranda, notes,
records, files, correspondence, manuals, models, specifications, computer
programs, e-mail, voice mail, electronic databases, maps, drawings,
architectural renditions, data, models and all other writings or materials of
any


6

--------------------------------------------------------------------------------





type including or embodying any Confidential Information, as between the Company
Group and Employee, is the sole and exclusive property of the Company Group and
is subject to the same restrictions on disclosure applicable to all Confidential
Information pursuant to this Agreement. For purposes of this Agreement,
Confidential Information does not include any information that (i) is or becomes
generally available to the public other than as a result of a disclosure or
wrongful act of Employee or any of Employee’s agents; (ii) was available to
Employee on a non-confidential basis before its disclosure by a member of the
Company Group; or (iii) becomes available to Employee on a non-confidential
basis from a source other than a member of the Company Group; provided that such
source is not bound by a confidentiality agreement with, or other obligation
with respect to confidentiality to, a member of the Company Group.
(e)Notwithstanding the foregoing and notwithstanding Section 9, nothing in this
Agreement shall prevent Employee from lawfully (A) initiating communications
directly with, cooperating with, providing information to, causing information
to be provided to, or otherwise assisting in an investigation by any
governmental or regulatory agency, entity, or official(s) (collectively,
“Governmental Authorities”) regarding a possible violation of any law; (B)
responding to any inquiry or legal process directed to Employee individually
from any such Governmental Authorities; (C) testifying, participating or
otherwise assisting in an action or proceeding by any such Governmental
Authorities relating to a possible violation of law, including providing
documents or other confidential information to such Governmental Authorities; or
(D) making any other disclosures that are protected under the whistleblower
provisions of any applicable law. Further, if Employee files a lawsuit for
retaliation for reporting a suspected violation of law, Employee may disclose
the trade secret to Employee’s attorney and use the trade secret information in
the court proceeding, if Employee (x) files any document containing the trade
secret under seal and (y) does not disclose the trade secret, except pursuant to
court order. This Agreement shall not be construed or applied to require
Employee to obtain prior authorization from the Company before engaging in any
of the foregoing conduct referenced in this Section 8(f), or to notify the
Company or any member of the Company Group of having engaged in any such
conduct.
9.Non-Solicitation.
(a)The Company shall provide Employee access to Confidential Information for use
only during the Employment Period, and Employee acknowledges and agrees that the
Company Group will be entrusting Employee with developing the goodwill of the
Company Group, and in consideration thereof and in consideration of the Company
providing Employee with access to Confidential Information and as an express
incentive for the Company to enter into this Agreement and employ Employee,
Employee has voluntarily agreed to the covenant set forth in this Section 9.
Employee further agrees and acknowledges that the limitations and restrictions
set forth herein, including temporal restrictions on certain competitive
activities, are reasonable in all respects and not oppressive, will not cause
Employee undue hardship, and are material and substantial parts of this
Agreement intended and necessary to prevent unfair competition and to protect
the Company Group’s Confidential Information, goodwill and substantial and
legitimate business interests.
(b)Employee agrees that, during the Prohibited Period, Employee shall not,
without the prior written approval of the Company, directly or indirectly, for
Employee or on behalf of or in conjunction with any other person or entity of
any nature:
(i) solicit, canvass, approach, encourage, entice or induce any customer or
supplier of any member of the Company Group with whom or which Employee had
contact or for whom or which Employee had direct or indirect responsibility on
behalf of any member of the Company Group to cease or lessen such customer’s or
supplier’s business with the Company Group; or


7

--------------------------------------------------------------------------------





(ii)solicit, canvass, approach, encourage, entice or induce any employee or
contractor of the Company Group to terminate his, her or its employment or
engagement with any member of the Company Group.
(c)Because of the difficulty of measuring economic losses to the Company Group
as a result of a breach or threatened breach of the covenants set forth in
Sections 8 and 9 and because of the immediate and irreparable damage that would
be caused to the members of the Company Group for which they would have no other
adequate remedy, the Company and each other member of the Company Group shall be
entitled to enforce the foregoing covenants, in the event of a breach or
threatened breach, by injunctions and restraining orders from any court of
competent jurisdiction, without the necessity of showing any actual damages or
that money damages would not afford an adequate remedy, and without the
necessity of posting any bond or other security. The aforementioned equitable
relief shall not be the Company’s or any other member of the Company Group’s
exclusive remedy for a breach but instead shall be in addition to all other
rights and remedies available to the Company and each other member of the
Company Group at law and equity.
(d)The covenants in Sections 8 and 9, and each provision and portion hereof, are
severable and separate, and the unenforceability of any specific covenant (or
portion thereof) shall not affect the provisions of any other covenant (or
portion thereof) or any other provisions of this Agreement (or portion thereof).
Moreover, in the event any arbitrator or court of competent jurisdiction shall
determine that the restrictions set forth are unreasonable, then it is the
intention of the parties that such restrictions be enforced to the fullest
extent which such arbitrator or court deems reasonable, and this Agreement shall
thereby be reformed.
(e)For purposes of Section 9, “Prohibited Period” shall mean the period during
which Employee is employed by any member of the Company Group and continuing for
a period of twelve (12) months following the date that Employee is no longer
employed by any member of the Company Group.
10.Non-Disparagement.
(a)During the Employment Period and thereafter, Employee agrees not to
disparage, either orally or in writing, the Company or any other member of the
Company Group, or any of their business, products, services or practices, or any
of their respective directors, officers, agents, representatives, stockholders,
employees or affiliates; provided, however, that (i) Employee shall be truthful
when testifying, participating, or assisting in any legal inquiry, process,
action, or proceeding involving any member of the Company Group and (ii) this
Section 10 shall not cause Employee to change, modify, or withhold any
information or opinion when Employee is testifying, participating, or assisting
in any legal inquiry, process, action, or proceeding involving any member of the
Company Group.
(b)The Company agrees that the Board members, officers, and executives of the
Company, and any officers of any member of the NRP Group, shall refrain from
making derogatory remarks about Employee during or after the Term; provided,
however, that such persons shall be truthful when testifying, participating, or
assisting in any legal inquiry, process, action, or proceeding.
11.Arbitration.
(a)Subject to Section 11(b), any dispute, controversy or claim between Employee
and the Company or any other member of the Company Group arising out of or
relating to this Agreement or Employee’s employment with the Company or any
other member of the Company Group will be finally settled by arbitration in
Harris County, Texas before, and in accordance with the then-existing American
Arbitration Association (“AAA”) Employment Arbitration Rules. The arbitration
award shall be final and binding on both parties. Any arbitration conducted
under this Section 11 shall be heard by a single arbitrator (the “Arbitrator”)
selected in accordance with the then-applicable rules of the AAA. The Arbitrator
shall expeditiously (and, if practicable, within one hundred and eighty (180)
days after the selection of the


8

--------------------------------------------------------------------------------





Arbitrator) hear and decide all matters concerning the dispute. Except as
expressly provided to the contrary in this Agreement, the Arbitrator shall have
the power to (i) gather such materials, information, testimony and evidence as
the Arbitrator deems relevant to the dispute before him or her (and each party
will provide such materials, information, testimony and evidence requested by
the Arbitrator), and (ii) grant injunctive relief and enforce specific
performance. The decision of the Arbitrator shall be reasoned, rendered in
writing, be final and binding upon the disputing parties and the parties agree
that judgment upon the award may be entered by any court of competent
jurisdiction; provided, however, that the parties agree that the Arbitrator and
any court enforcing the award of the Arbitrator shall not have the right or
authority to award punitive or exemplary damages to any disputing party. The
party whom the Arbitrator determines is the prevailing party in such arbitration
shall receive, in addition to any other award pursuant to such arbitration or
associated judgment, reimbursement from the other party of all reasonable legal
fees and costs associated with such arbitration and associated judgment.
(b)Notwithstanding Section 11(a), either party may make a timely application
for, and obtain, judicial emergency or temporary injunctive relief to enforce
any of the provisions of Sections 8-10; provided, however, that the remainder of
any such dispute (beyond the application for emergency or temporary injunctive
relief) shall be subject to arbitration under this Section 11.
(c)By entering into this Agreement and entering into the arbitration provisions
of this Section 11, THE PARTIES EXPRESSLY ACKNOWLEDGE AND AGREE THAT THEY ARE
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVING THEIR RIGHTS TO A JURY TRIAL.
(d)Nothing in this Section 11 shall prohibit a party to this Agreement from
(i) instituting litigation to enforce any arbitration award, or (ii) joining the
other party to this Agreement in a litigation initiated by a person or entity
that is not a party to this Agreement.
12.Defense of Claims. During the Term, upon request from the Company, Employee
shall cooperate with the Company Group in the defense of any claims or actions
that may be made by or against any member of the Company Group that relate to
Employee’s actual or prior areas of responsibility. The Company shall pay or
reimburse Employee for all of Employee’s reasonable travel and other direct
expenses reasonably incurred, to comply with Employee’s obligations under this
Section 12, so long as Employee provides reasonable documentation of such
expenses and obtains the Company’s prior approval before incurring such
expenses. If after the end of the Term the Company desires Employee’s continued
assistance, at that time the Parties shall negotiate in good faith a mutually
agreeable arrangement for services.
13.Withholdings; Deductions. The Company may withhold and deduct from any
benefits and payments made or to be made pursuant to this Agreement (a) all
federal, state, local and other taxes as may be required pursuant to any law or
governmental regulation or ruling and (b) any deductions consented to in writing
by Employee.
14.Title and Headings; Construction. Titles and headings to Sections hereof are
for the purpose of reference only and shall in no way limit, define or otherwise
affect the provisions hereof. Any and all Exhibits or Attachments referred to in
this Agreement are, by such reference, incorporated herein and made a part
hereof for all purposes. Unless the context requires otherwise, all references
herein to an agreement, instrument or other document shall be deemed to refer to
such agreement, instrument or other document as amended, supplemented, modified
and restated from time to time to the extent permitted by the provisions
thereof. All references to “dollars” or “$” in this Agreement refer to United
States dollars. The words “herein”, “hereof”, “hereunder” and other compounds of
the word “here” shall refer to the entire Agreement, including all Exhibits
attached hereto, and not to any particular provision hereof. Wherever the
context so requires, the masculine gender includes the feminine or neuter, and
the singular number includes the plural and conversely. The use herein of the
words “include,” “includes” or “including” following any general


9

--------------------------------------------------------------------------------





statement, term or matter shall not be construed to limit such statement, term
or matter to the specific items or matters set forth immediately following such
word or to similar items or matters, whether or not non-limiting language (such
as “without limitation”, “but not limited to”, or words of similar import) is
used with reference thereto, but rather shall be deemed to refer to all other
items or matters that could reasonably fall within the broadest possible scope
of such general statement, term or matter. Neither this Agreement nor any
uncertainty or ambiguity herein shall be construed or resolved against any party
hereto, whether under any rule of construction or otherwise. On the contrary,
this Agreement has been reviewed by each of the parties hereto and shall be
construed and interpreted according to the ordinary meaning of the words used so
as to fairly accomplish the purposes and intentions of the parties hereto.
15.Applicable Law; Submission to Jurisdiction. This Agreement shall in all
respects be construed according to the laws of the State of Texas without regard
to its conflict of laws principles that would result in the application of the
laws of another jurisdiction. With respect to any claim or dispute related to or
arising under this Agreement, the parties hereby consent to the arbitration
provisions of Section 11 and recognize and agree that should any resort to a
court be necessary and permitted under this Agreement, then they consent to the
exclusive jurisdiction, forum and venue of the state and federal courts located
in Houston, Texas.
16.Entire Agreement and Amendment. This Agreement, together with the LTIP
Agreements, contains the entire agreement of the Parties with respect to the
matters covered herein and supersede all prior and contemporaneous agreements
and understandings, oral or written, between the parties hereto concerning the
subject matter hereof. This Agreement may be amended only by a written
instrument executed by both parties hereto.
17.Waiver of Breach. Any waiver of this Agreement must be executed by the party
to be bound by such waiver. No waiver by either party hereto of a breach of any
provision of this Agreement by the other party, or of compliance with any
condition or provision of this Agreement to be performed by such other party,
will operate or be construed as a waiver of any subsequent breach by such other
party or any similar or dissimilar provision or condition at the same or any
subsequent time. The failure of either party hereto to take any action by reason
of any breach will not deprive such party of the right to take action at any
time.
18.Assignment. This Agreement is personal to Employee, and neither this
Agreement nor any rights or obligations hereunder shall be assignable or
otherwise transferred by Employee. The Company may assign this Agreement without
Employee’s consent, including to any member of the Company Group and to any
successor (whether by merger, purchase or otherwise) to all or substantially all
of the equity, assets or businesses of the Company.
19.Notices. All notices, requests, demands, claims and other communications
permitted or required to be given hereunder must be in writing and shall be
deemed duly given and received (a) if personally delivered, when so delivered,
(b) if mailed, three business days following the date deposited in the U.S.
mail, certified or registered mail, return receipt requested, (c) if sent by
e-mail, once transmitted and the confirmation is received, or (d) if sent
through an overnight delivery service in circumstances to which such service
guarantees next day delivery, the day following being so sent:
If to the Company, addressed to:
Quintana Minerals Corporation
Corbin J. Robertson, Jr.
1415 Louisiana Street, 24th Floor
Houston, Texas 77002    
E-mail: crobertson@quintanaminerals.com


10

--------------------------------------------------------------------------------





If to Employee, addressed to:
Wyatt L. Hogan
1201 Louisiana Street, 34th Floor
Houston, Texas 77002
E-mail: whogan@quintanaminerals.com    


20.Counterparts. This Agreement may be executed in any number of counterparts,
including by electronic mail (and .pdf) or facsimile, each of which when so
executed and delivered shall be an original, but all such counterparts shall
together constitute one and the same instrument. Each counterpart may consist of
a copy hereof containing multiple signature pages, each signed by one party, but
together signed by both parties hereto.
21.Section 409A. Notwithstanding anything to the contrary contained herein, this
Agreement is intended to satisfy or be exempt from the requirements of Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”), and the
Treasury Regulations and other guidance thereunder. Accordingly, all provisions
herein, or incorporated by reference herein, shall be construed and interpreted
to satisfy or be exempt from the requirements of Code Section 409A. Further, for
purposes of Code Section 409A, each payment of compensation under this Agreement
shall be treated as a separate payment of compensation. Notwithstanding the
foregoing, the Company makes no representations that the payments provided under
this Agreement are exempt from the requirements of Section 409A and in no event
shall the Company or any of its Affiliates be liable for all or any portion of
any taxes, penalties, interest or other expenses that may be incurred by
Consultant on account of non-compliance with Section 409A. Each payment or
benefit payable pursuant to Section 6(d) will constitute a “separate payment”
for purposes of Section 409A. If the Employee is deemed at the time of his
separation from service to be a “specified employee” for purposes of Section
409A(a)(2)(B)(i) of the Code, to the extent delayed commencement of any portion
of the Remaining Compensation to which the Executive is entitled under this
Agreement (after taking into account all exclusions applicable to such
termination benefits under Section 409A) is required in order to avoid a
prohibited distribution under Section 409A(a)(2)(B)(i) of the Code (any such
delayed commencement, a “Payment Delay”), such portion of the Employee’s
Remaining Compensation shall not be provided to the Executive prior to the
earlier of (A) the expiration of the six-month period measured from the date of
the Employee’s “separation from service” with the Company (as such term is
defined in the Department of Treasury Regulations issued under Section 409A of
the Code) or (B) the date of the Employee’s death.
22.Third-Party Beneficiaries. Each member of the Company Group that is not a
signatory to this Agreement shall be a third-party beneficiary of Employee’s
representations, covenants and commitments under Sections 7-12 and shall be
entitled to enforce such obligations as if a party hereto.
23.Severability. If an arbitrator or court of competent jurisdiction determines
that any provision of this Agreement (or portion thereof) is invalid or
unenforceable, then the invalidity or unenforceability of that provision (or
portion thereof) shall not affect the validity or enforceability of any other
provision of this Agreement, and all other provisions shall remain in full force
and effect.
[Remainder of Page Intentionally Blank;
Signature Page Follows]




11

--------------------------------------------------------------------------------





Signature Page to
Employment Agreement


IN WITNESS WHEREOF, Employee and the Company each have caused this Agreement to
be executed and effective as of the Effective Date.


EMPLOYEE




/s/ Wyatt L. Hogan    
Wyatt L. Hogan




QUINTANA MINERALS CORPORATION


By:
/s/ Corbin J. Robertson, Jr.    

Name:
Corbin J. Robertson, Jr.    

Title:
Chief Executive Officer





































Signature Page to
Employment Agreement




12

--------------------------------------------------------------------------------









13

--------------------------------------------------------------------------------





EXHIBIT A


GENERAL RELEASE OF CLAIMS
 
This GENERAL RELEASE OF CLAIMS (this “Agreement”) is made and entered into as of
August 16, 2017 (the “Effective Date”), by and between Quintana Minerals
Corporation (the “Company”) and Wyatt L. Hogan (“Executive”). The Company and
Executive are sometimes referred to in this Agreement collectively as
the “Parties,” and each individually as a “Party.”


WHEREAS, Executive resigned from his position as President and Chief Operating
Officer of GP Natural Resource Partners LLC on August 8, 2017;
WHEREAS, the Parties have contemporaneously entered into an Employment Agreement
effective August 16, 2017 (the “Employment Agreement”), pursuant to which
Executive will receive an annualized salary of $500,000 during the Term of the
Employment Agreement absent a termination for Cause by the Company (as defined
in the Employment Agreement), and other valuable consideration;
WHEREAS, Executive’s execution and non-revocation of this Agreement is a
condition of Executive’s receipt of the salary and other valuable consideration
described in the Employment Agreement;
WHEREAS, the Parties wish to resolve certain claims that Executive has or may
have against the Company and Released Parties (as defined below) including any
claims that Executive has or may have arising from or relating to his
employment, or the resignation from his position as President and Chief
Operating Officer of GP Natural Resource Partners LLC, with any Released Party.
NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein and the Employment Agreement, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:
1.    Release of Liability for Claims.
(a)    For good and valuable consideration, including the Company’s provision of
the base salary described in the Employment Agreement along with other
consideration, which consideration Executive was not entitled to but for
Executive’s entry into (and non-revocation of) this Agreement, Executive hereby
releases, discharges, and forever acquits the Company, GP Natural Resource
Partners LLC, Natural Resource Partners L.P., any of their direct and indirect
subsidiaries, Western Pocahontas Properties Limited Partnership, and each of the
foregoing entities’ respective past, present, and future affiliates, members,
partners, directors, officers, managers, Executives, agents, attorneys, heirs,
predecessors, successors, representatives, in their personal and representative
capacities, as well as all Executive benefit plans maintained by the Company or
any of its affiliates and all fiduciaries and administrators of any such plans,
in their personal and representative capacities (each a “Released Party” and
collectively, the “Released Parties”), from liability for, and hereby waives,
any and all claims, damages, or causes of action of any kind that Executive has,
or could have, whether known or unknown, against any Released Party, including
without limitation any and all claims, damages, or causes of action relating to
Executive’s employment with any Released Party, the termination of such
employment, or any other acts or omissions related to any matter occurring on or
prior to the date that Executive executes this Agreement, including without
limitation any alleged violation through such date of the following: (i) the Age
Discrimination in Employment Act of 1967, as amended (including as amended by
the Older Workers Benefit Protection Act); (ii) Title VII of the Civil Rights
Act of 1964, as amended; (iii) the Civil Rights Act of 1991; (iv) Sections 1981
through 1988 of Title 42 of the United States Code, as amended; (v) the
Executive Retirement Income Security Act of 1974, as


A- 1

--------------------------------------------------------------------------------




amended (“ERISA”); (vi) the Immigration Reform Control Act, as amended;
(vii) the Americans with Disabilities Act of 1990, as amended; (viii) the
National Labor Relations Act, as amended; (ix) the Occupational Safety and
Health Act, as amended; (x) the Family and Medical Leave Act of 1993, as
amended; (xi) the Texas Labor Code (including the Texas Payday Law the Texas
Anti-Retaliation Act, Chapter 21 of the Texas Labor Code, and the Texas
Whistleblower Act) and amendments to those laws; (xii) any federal, state or
local anti-discrimination or anti-retaliation law; (xiii) any federal, state or
local wage and hour law; (xiv) any other federal, state, or local law,
regulation, or ordinance; (xv) any public policy, contract, tort, or common law;
(xvi) any right to costs, fees, or other expenses including attorneys’ fees
incurred in, or with respect to, a Released Claim; (xvii) any incentive
compensation plan with any Released Party; and (xviii) any right to compensation
or benefits of any kind not expressly set forth in this Agreement (each a
“Released Claim” and collectively, the “Released Claims”). This Agreement is not
intended to indicate that any such claims exist or that, if they do exist, they
are meritorious. Rather, Executive is simply agreeing that, in exchange for any
consideration received by Executive pursuant to the Employment Agreement, any
and all potential claims of this nature that Executive may have against the
Released Parties, regardless of whether they actually exist, are expressly
settled, compromised, and waived. THIS RELEASE INCLUDES MATTERS ATTRIBUTABLE TO
THE SOLE OR PARTIAL NEGLIGENCE (WHETHER GROSS OR SIMPLE) OR OTHER FAULT,
INCLUDING STRICT LIABILITY, OF ANY OF THE RELEASED PARTIES.


(b)    In no event shall the Released Claims include (i) any claim which first
arises after the date that Executive signs this Agreement, (ii) any claim for
any payment payable to Executive pursuant to the terms of the Employment
Agreement, or (iii) any claim to vested benefits under an Executive benefit plan
that is subject to ERISA.


(c)    Further notwithstanding this release of liability, nothing in this
Agreement prevents Executive from filing any non-legally waivable claim
(including a challenge to the validity of this Agreement) with the Equal
Employment Opportunity Commission (“EEOC”) or comparable state or local agency
or participating in any investigation or proceeding conducted by the EEOC or
comparable state or local agency; however, Executive understands and hereby
agrees that this Agreement waives any and all rights to recover any monetary or
personal relief or recovery as a result of such EEOC or comparable state or
local agency proceeding or subsequent legal actions.


2.    Satisfaction of All Leaves and Payment Amounts; Prior Rights and
Obligations. In entering into this Agreement, Executive expressly acknowledges
and agrees that Executive has received, as of the date that Executive executes
this Agreement, all leaves (paid and unpaid) to which Executive was entitled
through the date on which Executive executes this Agreement and that Executive
has received all wages and compensation that has been owed to Executive through
the date that Executive executes this Agreement and that ever could be owed to
Executive (which, for the avoidance of doubt, does not include any base salary
earned in the pay period immediately preceding the date on which Executive
executes this Agreement, if Executive has not received Executive’s final
paycheck on such date). For the avoidance of doubt, Executive acknowledges and
agrees that the Accelerated Vesting is consideration to which Executive was not
otherwise entitled but for his entry into this Agreement.


3.    Revocation Right. Notwithstanding the initial effectiveness of this
Agreement, Executive may revoke the delivery (and therefore the effectiveness)
of this Agreement within the seven-day period beginning on the date Executive
executes this Agreement (such seven-day period being referred to herein as


A- 2

--------------------------------------------------------------------------------




the “Release Revocation Period”).  To be effective, such revocation must be in
writing signed by Executive and must be received by Corbin J. Robertson, Jr.,
Chief Executive Officer, 1415 Louisiana Street, 24th Floor, Houston, Texas 77002
or by email at crobertson@quintanaminerals.com before 11:59 p.m. Houston, Texas
time on the last day of the Release Revocation Period.  If an effective
revocation is delivered in the foregoing manner and timeframe, this entire
Agreement shall be of no force or effect and shall be null and void ab initio. 
No consideration shall be provided pursuant to the Employment Agreement if this
Agreement is revoked by Executive in the foregoing manner.


4.    Representation about Claims. Executive represents and warrants that as of
the time that Executive signs this Agreement, Executive has not filed any
claims, complaints, charges, or lawsuits against any of the Released Parties
with any governmental agency or arbitration authority or with any state or
federal court for or with respect to any matter, claim, or incident, which
occurred or arose out of one or more occurrences that took place on or prior to
the date on which Executive signed this Agreement. Executive further represents
and warrants that there has been no assignment, sale, delivery, transfer, or
conveyance of any rights Executive has asserted or may have against any of the
Released Parties with respect to any Released Claim.


5.    Executive’s Acknowledgments. By executing and delivering this Agreement,
Executive expressly acknowledges that:


(a)    Executive has carefully read this Agreement;


(b)    Executive has had sufficient time (and at least 21 days) to consider this
Agreement before executing and delivering the Agreement to the Company;


(c)    Executive has been advised, and hereby is advised in writing, to discuss
this Agreement with an attorney of Executive’s choice and Executive has had
adequate opportunity to do so prior to executing this Agreement;


(d)    Executive fully understands the final and binding effect of this
Agreement; the only promises made to Executive to sign this Agreement are those
stated within the four corners of this document; Executive is signing this
Agreement knowingly, voluntarily and of Executive’s own free will; and Executive
understands and agrees to each of the terms of this Agreement; and


(e)    No Released Party has provided any tax or legal advice regarding this
Agreement and Executive has had an adequate opportunity to receive sufficient
tax and legal advice from advisors of Executive’s own choosing such that
Executive enters into this Agreement with full understanding of the tax and
legal implications thereof.




A- 3

--------------------------------------------------------------------------------




6.    Confidentiality.


(a)    Executive further agrees to keep the terms of this Agreement and the
Employment Agreement confidential and shall not disclose the terms of, or
details about, this Agreement to any third party; provided, however, that
nothing herein shall prevent Executive from making disclosures required by law
or from disclosing this Agreement and the terms thereof as necessary to
Executive’s spouse or legal, tax, or accounting advisors so long as such persons
or entities agree to preserve the confidentiality of this Agreement.


(b)    Notwithstanding the foregoing, nothing in this Agreement or the
Employment Agreement will prevent Executive from: (i) making a good faith report
of possible violations of applicable law to any governmental agency or entity;
or (ii) making disclosures that are protected under the whistleblower provisions
of applicable law. Further, an individual (including Executive) shall not be
held criminally or civilly liable under any federal or state trade secret law
for the disclosure of a trade secret that: (A) is made (i) in confidence to a
federal, state or local government official, either directly or indirectly, or
to an attorney; and (ii) solely for the purpose of reporting or investigating a
suspected violation of law; or (B) is made in a complaint or other document
filed in a lawsuit or other proceeding, if such filing is made under seal. An
individual who files a lawsuit for retaliation by an employer of reporting a
suspected violation of law may disclose the trade secret to the attorney of the
individual and use the trade secret information in the court proceeding, if the
individual (x) files any document containing the trade secret under seal; and
(y) does not disclose the trade secret, except pursuant to court order.


7.    Applicable Law. This Agreement is entered into under, and shall be
governed for all purposes by, the laws of the State of Texas without reference
to the principles of conflicts of law thereof.


8.    Counterparts. This Agreement may be executed in one or more counterparts
(including portable document format (.pdf) and facsimile counterparts), each of
which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement.


9.    Amendment; Entire Agreement. This Agreement may not be changed orally but
only by an agreement in writing agreed to and signed by the Party to be charged.
This Agreement constitutes the entire agreement of the Parties with regard to
the subject matters hereof.


10.    Third-Party Beneficiaries. Executive expressly acknowledges and agrees
that each Released Party that is not a signatory hereto shall be a third-party
beneficiary of Executive’s release set forth in Section 1 above and any other
covenants and obligations under this Agreement that reference a Released Party.


11.    Severability. Any term or provision of this Agreement that renders such
term or provision or any other term or provision hereof invalid or unenforceable
in any respect shall be modified to the extent necessary to avoid rendering such
term or provision invalid or unenforceable, and such modification shall be
accomplished in the manner that most nearly preserves the benefit of the
Parties’ bargain hereunder.






A- 4

--------------------------------------------------------------------------------




12.    Interpretation. Titles and headings to Sections hereof are for the
purpose of reference only and shall in no way limit, define or otherwise affect
the provisions hereof. Unless the context requires otherwise, all references
herein to an agreement, instrument or other document shall be deemed to refer to
such agreement, instrument or other document as amended, supplemented, modified
and restated from time to time to the extent permitted by the provisions
thereof. The word “or” as used herein is not exclusive and is deemed to have the
meaning “and/or.” The words “herein”, “hereof”, “hereunder” and other compounds
of the word “here” shall refer to the entire Agreement and not to any particular
provision hereof. The use herein of the word “including” following any general
statement, term or matter shall not be construed to limit such statement, term
or matter to the specific items or matters set forth immediately following such
word or to similar items or matters, whether or not non-limiting language (such
as “without limitation”, “but not limited to”, or words of similar import) is
used with reference thereto, but rather shall be deemed to refer to all other
items or matters that could reasonably fall within the broadest possible scope
of such general statement, term or matter. Neither this Agreement nor any
uncertainty or ambiguity herein shall be construed or resolved against any Party
hereto, whether under any rule of construction or otherwise. On the contrary,
this Agreement has been reviewed by each of the Parties hereto and shall be
construed and interpreted according to the ordinary meaning of the words used so
as to fairly accomplish the purposes and intentions of the Parties.


[Signature page follows.]
    


A- 5

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties hereto have executed this Agreement, effective
for all purposes as provided above.




QUINTANA MINERALS CORPORATION




By: ________________________________
Name:    Corbin J. Robertson, Jr.    
Title:    Chief Executive Officer


                        
WYATT L. HOGAN




____________________________________


Date: __________________




A- 6